Case 1:19-cv-01289-tmp Document 14 Filed 07/10/20 Page 1 of 17   PageID 670



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TENNESSEE
                            EASTERN DIVISION


JESSICA L. TAYLOR,                   )
                                     )
        Plaintiff,                   )
                                     )
v.                                   )        No. 19-1289-TMP
                                     )
ANDREW M. SAUL,                      )
COMMISSIONER OF SOCIAL               )
SECURITY,                            )
                                     )
        Defendant.                   )


         ORDER REVERSING THE DECISION OF THE COMMISSIONER AND
    REMANDING CASE PURSUANT TO SENTENCE FOUR OF 42 U.S.C. § 405(g)


        Before the court is plaintiff Jessica L. Taylor’s appeal from

a    final   decision   of    the   Commissioner   of   Social    Security

(“Commissioner”) denying her application for disability insurance

benefits under Title II of the Social Security Act (“the Act”), 42

U.S.C. §§ 401-34. The parties have consented to the jurisdiction

of the United States magistrate judge under 28 U.S.C. § 636(c).

(ECF No. 8.) For the reasons below, the decision is reversed and

remanded pursuant to sentence four of 42 U.S.C. § 405(g).

                         I.    FINDINGS OF FACT

        On April 21, 2017, Taylor applied for disability insurance

benefits under Title II of the Act. (R. 161.) Taylor alleged

disability beginning on July 29, 2015, due to fibromyalgia. (R.

175.)     Taylor’s   application    was   denied   initially     and   upon

reconsideration by the Social Security Administration (“SSA”). (R.
 Case 1:19-cv-01289-tmp Document 14 Filed 07/10/20 Page 2 of 17    PageID 671



94;   99.)   At   Taylor’s   request,   a   hearing   was   held   before   an

Administrative Law Judge (“ALJ”) on October 3, 2018. (R. 24.)

      After considering the record and the testimony given at the

hearing, the ALJ used the five-step analysis to conclude that

Taylor was not disabled from July 29, 2015, through the date of

her decision. (R. 10.) At the first step, the ALJ found that Taylor

had not “engaged in substantial gainful activity since July 29,

2015[.]” (R. 12.) At the second step, the ALJ concluded that Taylor

suffers from a single severe impairment, fibromyalgia. (R. 12.) At

the third step, the ALJ concluded that Taylor’s impairment does

not meet or medically equal one of the impairments listed in 20

C.F.R. Part 404, Subpart P, Appendix 1. (R. 13.) Accordingly, the

ALJ had to then determine whether Taylor retained the residual

functional capacity (“RFC”) to perform past relevant work or could

adjust to other work. The ALJ found that:

      [Taylor] has the residual functional capacity to perform
      the full range of light work as defined in 20 C.F.R.
      404.1567(b). Specifically, [Taylor] is able to lift and
      carry 20 pounds occasionally and 10 pounds frequently.
      [Taylor] is able to sit, stand[,] and walk 6 hours total
      each.

(R. 13.) The ALJ then found at Step Four that Taylor “was able to

perform past relevant work as an air filter assembler and products

assembler.” (R. 15.) Accordingly, on January 10, 2019, the ALJ

issued a decision denying Taylor’s request for benefits after


                                    -2-
 Case 1:19-cv-01289-tmp Document 14 Filed 07/10/20 Page 3 of 17   PageID 672



finding that Taylor was not under a disability because she retained

the RFC to return to past work. (R. 15-6.) On November 20, 2019,

the SSA’s Appeals Council denied Taylor’s request for review. (R.

1.) The ALJ’s decision then became the final decision of the

Commissioner. (R. 1.)

     On December 12, 2019, Taylor filed the instant action. (ECF

No. 1.) Taylor argues that: (1) the ALJ failed to apply SSA policy

regarding fibromyalgia claims to her case; (2) the ALJ improperly

evaluated her statements about the severity and nature of her

symptoms; (3) the ALJ improperly evaluated the medical opinion

evidence; and (4) the ALJ improperly evaluated lay witness opinions

about the scope of her activities of daily life. Because the court

concludes that reversal and remand is warranted based on Taylor’s

first argument, it does not reach her other arguments.

                           II.   CONCLUSIONS OF LAW

A.   Standard of Review

     Under 42 U.S.C. § 405(g), a claimant may obtain judicial

review of any final decision made by the Commissioner after a

hearing to which he or she was a party. “The court shall have power

to enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the



                                    -3-
 Case 1:19-cv-01289-tmp Document 14 Filed 07/10/20 Page 4 of 17   PageID 673



cause for a rehearing.” 42 U.S.C. § 405(g). Judicial review of the

Commissioner’s decision is limited to whether there is substantial

evidence to support the decision and whether the Commissioner used

the proper legal criteria in making the decision. Id.; Cardew v.

Comm'r of Soc. Sec., 896 F.3d 742, 745 (6th Cir. 2018); Cole v.

Astrue, 661 F.3d 931, 937 (6th Cir. 2011); Rogers v. Comm’r of

Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). Substantial evidence

is more than a scintilla of evidence but less than a preponderance,

and is “such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Kirk v. Sec’y of Health &

Human Servs., 667 F.2d 524, 535 (6th Cir. 1981) (quoting Richardson

v. Perales, 402 U.S. 389, 401 (1971)).

     In   determining    whether   substantial     evidence    exists,   the

reviewing court must examine the evidence in the record as a whole

and “must ‘take into account whatever in the record fairly detracts

from its weight.’” Abbott v. Sullivan, 905 F.2d 918, 923 (6th Cir.

1990) (quoting Garner v. Heckler, 745 F.2d 383, 388 (6th Cir.

1984)).   If   substantial     evidence    is   found    to    support   the

Commissioner’s    decision,    however,   the   court   must   affirm    that

decision and “may not even inquire whether the record could support

a decision the other way.” Barker v. Shalala, 40 F.3d 789, 794

(6th Cir. 1994) (quoting Smith v. Sec’y of Health & Human Servs.,



                                    -4-
Case 1:19-cv-01289-tmp Document 14 Filed 07/10/20 Page 5 of 17   PageID 674



893 F.2d 106, 108 (6th Cir. 1989)). Similarly, the court may not

try the case de novo, resolve conflicts in the evidence, or decide

questions of credibility. Ulman v. Comm’r of Soc. Sec., 693 F.3d

709, 713 (6th Cir. 2012) (citing Bass v. McMahon, 499 F.3d 506,

509 (6th Cir. 2007)). Rather, the Commissioner, not the court, is

charged with the duty to weigh the evidence, to make credibility

determinations,    and   to   resolve      material   conflicts    in   the

testimony. Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th

Cir. 1997); Crum v. Sullivan, 921 F.2d 642, 644 (6th Cir. 1990).

B.   The Five-Step Analysis

     The Act defines disability as the “inability to engage in any

substantial   gainful    activity     by    reason    of   any    medically

determinable physical or mental impairment which can be expected

to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months.” 42 U.S.C. §

423(d)(1). Additionally, section 423(d)(2) of the Act states that:

     An individual shall be determined to be under a
     disability only if his physical or mental impairment or
     impairments are of such severity that he is not only
     unable to do his previous work but cannot, considering
     his age, education, and work experience, engage in any
     other kind of substantial gainful work which exists in
     the national economy, regardless of whether such work
     exists in the immediate area in which he lives, or
     whether a specific job vacancy exists for him, or whether
     he would be hired if he applied for work. For purposes
     of the preceding sentence (with respect to any
     individual), “work which exists in the national economy”


                                    -5-
Case 1:19-cv-01289-tmp Document 14 Filed 07/10/20 Page 6 of 17        PageID 675



        means work which exists in significant numbers either in
        the region where such individual lives or in several
        regions of the country.

Under     the   Act,   the   claimant    bears      the   ultimate    burden    of

establishing an entitlement to benefits. Oliver v. Comm’r of Soc.

Sec., 415 F. App’x 681, 682 (6th Cir. 2011). The initial burden is

on the claimant to prove she has a disability as defined by the

Act. Siebert v. Comm’r of Soc. Sec., 105 F. App’x 744, 746 (6th

Cir. 2004) (citing Walters, 127 F.3d at 529); see also Born v.

Sec’y of Health & Human Servs., 923 F.2d 1168, 1173 (6th Cir.

1990). If the claimant is able to do so, the burden then shifts to

the   Commissioner     to    demonstrate      the    existence   of   available

employment      compatible    with      the   claimant’s      disability       and

background. Born, 923 F.2d at 1173; see also Griffith v. Comm’r of

Soc. Sec., 582 F. App’x 555, 559 (6th Cir. 2014).

        Entitlement to Social Security benefits is determined by a

five-step sequential analysis set forth in the Social Security

Regulations. See 20 C.F.R. §§ 404.1520 & 416.920. First, the

claimant must not be engaged in substantial gainful activity. See

20 C.F.R. §§ 404.1520(b) & 416.920(b). Second, a finding must be

made that the claimant suffers from a severe impairment. 20 C.F.R.

§§ 404.1520(a)(4)(ii) & 416.920(a)(5)(ii). In the third step, the

ALJ determines whether the impairment meets or equals the severity



                                        -6-
 Case 1:19-cv-01289-tmp Document 14 Filed 07/10/20 Page 7 of 17    PageID 676



criteria set forth in the Listing of Impairments contained in the

Social    Security   Regulations.    See   20   C.F.R.   §§   404.1520(d),

404.1525, 404.1526. If the impairment satisfies the criteria for

a listed impairment, the claimant is considered to be disabled. On

the other hand, if the claimant’s impairment does not meet or equal

a listed impairment, the ALJ must undertake the fourth step in the

analysis and determine whether the claimant has the RFC to return

to any past relevant work. See 20 C.F.R. §§ 404.1520(a)(4)(iv) &

404.1520(e). If the ALJ determines that the claimant can return to

past relevant work, then a finding of not disabled must be entered.

Id. But if the ALJ finds the claimant unable to perform past

relevant work, then at the fifth step the ALJ must determine

whether the claimant can perform other work existing in significant

numbers    in    the    national     economy.     See    20       C.F.R.   §§

404.1520(a)(4)(v),     404.1520(g)(1),      416.960(c)(1)-(2).        Further

review is not necessary if it is determined that an individual is

not disabled at any point in this sequential analysis. 20 C.F.R.

§ 404.1520(a)(4).

C.   Fibromyalgia

     Taylor’s first argument is that the ALJ failed to apply SSA

policy regarding fibromyalgia claims to her case. Some context

regarding fibromyalgia illuminates the dispute. “Fibromyalgia,



                                    -7-
Case 1:19-cv-01289-tmp Document 14 Filed 07/10/20 Page 8 of 17     PageID 677



also called fibrositis, ‘is a medical condition marked by chronic

diffuse    widespread   aching    and   stiffness   of   muscles    and   soft

tissues.’” Kalmbach v. Comm'r of Soc. Sec., 409 F. App'x 852, 860

(6th Cir. 2011) (quoting Stedman's Medical Dictionary for the

Health Professions and Nursing at 541 (5th ed. 2005)). The illness

has no known cause or cure. Minor v. Comm'r of Soc. Sec., 513 F.

App'x 417, 434–35 (6th Cir. 2013). “[W]hen a claimant has a

fibromyalgia    diagnosis,       objective   medical     evidence    of   the

condition is rare.” Gursky v. Colvin, No. 16-CV-2654-TMP, 2017 WL

6493149, at *9 (W.D. Tenn. Dec. 19, 2017). “Rather, fibromyalgia

patients    manifest    normal     muscle    strength    and   neurological

reactions and have a full range of motion.” Rogers v. Comm'r of

Soc. Sec., 486 F.3d 234, 244 (6th Cir. 2007) (internal citations

and quotations omitted). As a result, evidence of the severity of

symptoms of fibromyalgia is almost entirely subjective. Minor, 513

F. App'x at 434–35. The severity of fibromyalgia symptoms can also

vary significantly over time — people with fibromyalgia have good

days and bad days. See Gursky, 2017 WL 6493149 at *9.

     These unique features of fibromyalgia complicate the Social

Security disability evaluation process. See Cooper v. Comm'r of

Soc. Sec., No. 4:13-CV-11883, 2014 WL 4606010, at *15 (E.D. Mich.

June 17, 2014), report and recommendation adopted, 2014 WL 4607960



                                     -8-
Case 1:19-cv-01289-tmp Document 14 Filed 07/10/20 Page 9 of 17    PageID 678



(E.D. Mich. Sept. 15, 2014). Usually, examining objective medical

evidence is a central part of how ALJs evaluate disability claims.

See id. But because people with fibromyalgia usually have normal

clinical results, objective medical evidence is “simply beside the

point.” Kalmbach, 409 F. App'x at 862. “[A]n ALJ errs when he or

she discounts a plaintiff’s complaints of fibromyalgia symptoms

based on a lack of objective evidence and/or benign physical exam

findings or test results.” Partlow v. Comm'r of Soc. Sec., No.

2:18-CV-1702,   2019   WL   5257541,     at   *6   (S.D.   Ohio   Oct.   17,

2019), report and recommendation adopted, 2020 WL 247336 (S.D.

Ohio Jan. 16, 2020). Likewise, an ALJ errs in rejecting a medical

opinion about the severity of fibromyalgia because the objective

medical evidence is normal. Kalmbach, 409 F. App'x at 862. Despite

this, “a diagnosis of fibromyalgia does not equate to a finding of

disability or an entitlement to benefits.” Stankoski v. Astrue,

532 F. App'x 614, 619 (6th Cir. 2013). On more than one occasion,

the Sixth Circuit has quoted the Seventh Circuit’s important

observation that while “[s]ome people may have such a severe case

of fibromyalgia as to be totally disabled from working . . . most

do not and the question is whether [the claimant in this case] is

one of the minority.” Sarchet v. Chater, 78 F.3d 305, 307 (7th

Cir. 1996); Minor, 513 F. App'x at 434–35; Torres v. Comm'r of



                                   -9-
Case 1:19-cv-01289-tmp Document 14 Filed 07/10/20 Page 10 of 17         PageID 679



Soc. Sec., 490 F. App'x 748, 754 (6th Cir. 2012); Vance v. Comm'r

of Soc. Sec., 260 Fed. Appx. 801, 806 (6th Cir. 2008).

        Because   of   the    disease’s   unique     features,    the    SSA   has

promulgated       a    Social      Security    Ruling    (“SSR”) 1      regarding

fibromyalgia, SSR 12–2p. SSR 12-2p, 2012 WL 3104869, at *1. SSR

12-2p establishes special rules for how ALJs evaluate whether

fibromyalgia is a severe impairment at Step Two. Id. at *3. The

ruling also provides guidance about how to evaluate a claimant’s

fibromyalgia at later steps in the disability evaluation process.

Id. at *4-6. As relevant here, it instructs that ALJs should be

sensitive to the reality that “the symptoms of [fibromyalgia] can

wax and wane so that a person may have ‘bad days and good days’”

and that “[w]idespread pain and other symptoms associated with

[fibromyalgia],        such   as    fatigue,   may    result     in   exertional

limitations that prevent a person from doing the full range of

unskilled work in one or more of the exertional categories.” Id.

at *6.

        Taylor first argues that the ALJ was obliged to mention SSR

12-2p by name in her opinion. The court disagrees. SSR 12–2p is

one of several SSRs that governs the evaluation of diseases with


1SSRsare “precedent[,] final opinions and orders[,] and statements
of policy and interpretations” adopted by the SSA. 20 C.F.R. §
402.35. SSRs are binding on ALJs. Id.

                                       -10-
Case 1:19-cv-01289-tmp Document 14 Filed 07/10/20 Page 11 of 17    PageID 680



unusual features. When it is “apparent that the ALJ was aware of

the unique characteristics” of a disease governed by one of those

SSRs, the ALJ need not cite the SSR in question to demonstrate his

or her understanding of its principles. Shepard v. Comm'r of Soc.

Sec., 705 F. App'x 435, 439 (6th Cir. 2017).

     Despite this, the court does agree with Taylor’s broader

argument the ALJ did not take into account the unique features of

fibromyalgia in evaluating Taylor’s claim and thus ran afoul of

SSR 12-2p. First, the ALJ relied extensively on Taylor’s benign

physical    exam    findings,    including   those    related      to   muscle

strength,    in    finding   Taylor’s   subjective    symptom      complaints

inconsistent with the record and in rejecting the opinion of

Taylor’s    treating   nurse    practitioner.   (R.   13-5)   As    discussed

above, the Sixth Circuit has held that citing benign physical exam

results to discount the severity of a claimant’s fibromyalgia

symptoms reflects a “fundamental misunderstanding of the nature of

fibromyalgia.” Kalmbach, 409 F. App'x at 861. In addition, the ALJ

did not follow SSR 12-2p’s instruction to be sensitive to the

reality that fibromyalgia can wax or wane over time. Rather, the

ALJ cited the fact that Taylor’s medical records contained some

doctor’s visits in which she did not complain of ongoing symptoms

as evidence that Taylor’s description of her symptom severity was



                                    -11-
Case 1:19-cv-01289-tmp Document 14 Filed 07/10/20 Page 12 of 17            PageID 681



not consistent with the record. (R. 14.) It is hard to square this

analysis with an appreciation of fibromyalgia’s tendency to wax

and wane over time. “[T]he ‘waxing and waning’ of fibromyalgia

should   have   been   an    explicit     consideration           in   exploring    any

disparity    between   particular        points     in     the    record   and     [the

claimant’s] account.” Riddle v. Comm'r of Soc. Sec., No. 17-10905,

2018 WL 822428, at *3 (E.D. Mich. Feb. 12, 2018). Finally, the ALJ

did not give any indication that she considered whether exertional

limitations based on Taylor’s fatigue would be appropriate. In a

typical case this would not be problematic; “Social Security

regulations do not require the ALJ to provide a written function-

by-function     analysis     in   his   opinion      unless       such   analysis    is

necessary for a reviewing court to understand the bridge between

the evidence and result.” Storman v. Saul, No. 19-1152-TMP, 2020

WL 3542195, at *3 (W.D. Tenn. June 30, 2020) (internal citations,

quotations, and alterations omitted). However, SSR 12-2p requires

ALJs   to   give   special    attention        to   pain    and    fatigue   related

limitations. Furthermore, such attention is particularly important

in this case because a vocational expert testified that a claimant

with Taylor’s occupational profile would be unable to find work

that exists in significant numbers in the national economy if her

fatigue required her to miss as little as two days of work a month.



                                        -12-
Case 1:19-cv-01289-tmp Document 14 Filed 07/10/20 Page 13 of 17            PageID 682



(R. 54-5.); see also Hampton v. Comm'r of Soc. Sec., No. 16-CV-

12135, 2017 WL 4236541, at *7 (E.D. Mich. Sept. 25, 2017) (“Indeed,

the   ALJ’s      failure     to   expressly      consider   the   effect    of     [the

claimant’s] claimed fatigue and need for naps, as required by SSR

12-2p,     was    an       especially    consequential      error    because       the

vocational expert testified that if [the claimant] ‘need[ed] to

nap twice a day for an hour and a half,’ that (along with her other

limitations) would preclude her from finding any employment in the

national economy.) Taken in conjunction with the errors described

above, the ALJ’s failure to discuss whether exertional limitations

based    on   Taylor’s       fatigue    would    be   appropriate   supports       the

conclusion the ALJ did not apply SSR 12-2p to Taylor’s claim.

        The government argues that this misreads SSR 12-2p. “Most of

the ruling provides guidance on how to establish a medically

determinable impairment of fibromyalgia; that is, it describes the

objective evidence that must be present before the ALJ can find

fibromyalgia medically determinable at step two.” (ECF No. 12 at

4.) The ruling also states that the same rules governing the

evaluation       of    a     claimant’s     subjective      symptoms       apply     in

fibromyalgia cases as in other cases and that “[a]s with any adult

claim for disability benefits, [the SSA] use[s] a 5-step sequential

evaluation process to determine whether an adult with [a medically



                                          -13-
Case 1:19-cv-01289-tmp Document 14 Filed 07/10/20 Page 14 of 17   PageID 683



determinable impairment] of [fibromyalgia] is disabled.” SSR 12-

2p, 2012 WL 3104869, at *5. The government contends that since the

ALJ found Taylor’s fibromyalgia to be a severe impairment at Step

Two and applied the standard regulation for evaluating subjective

symptom severity and the standard five-step evaluation process,

SSR 12-2p’s requirements are satisfied. The government argues that

the validity of the ALJ’s determinations after Step Two should be

evaluated under the substantial evidence standard, without regard

to whether the ALJ took into account the unique features of

fibromyalgia    outlined    in   the   ruling.   The   government     cites

Luukkonen v. Comm'r of Soc. Sec., 653 F. App'x 393 (6th Cir. 2016),

in support of this proposition.

     In Luukkonen, an ALJ issued a decision before SSR 12-2p was

promulgated finding that a claimant’s fibromyalgia was a severe

impairment, but concluding that the claimant retained the RFC to

perform work that exists in significant numbers in the national

economy. Luukkonen, 653 F. App'x at 397. That decision was in part

because the ALJ determined the claimant’s self-reported symptoms

were inconsistent with the evidence in the record, including the

opinion of the claimant’s own treating fibromyalgia specialist.

Id. On appeal before both the district court and Sixth Circuit,

the claimant argued that the ALJ erred because he ignored the



                                   -14-
Case 1:19-cv-01289-tmp Document 14 Filed 07/10/20 Page 15 of 17        PageID 684



claimant’s fibromyalgia diagnosis and failed to apply SSR 12-2p.

Id. at 399. The claimant did not identify any specific way that

the ALJ’s opinion ran afoul of SSR 12-2p. Id. Unsurprisingly, the

Sixth Circuit affirmed the ALJ. Id. The Sixth Circuit rejected the

argument     that    the   ALJ    ignored     the    claimant’s   fibromyalgia

diagnosis because it simply was not true; the ALJ found the

claimant’s fibromyalgia to be a severe impairment. Id. at 399 n.7.

The Sixth Circuit also noted that, to the extent the claimant was

attempting to challenge the ALJ’s failure to discuss the specific

criteria   for      determining   if   fibromyalgia     counts    as    a    severe

impairment at Step Two outlined in SSR 12-2p, such an error would

be harmless because the ALJ found the claimant’s fibromyalgia was

a severe impairment. Id. The Sixth Circuit went on to note that

even if the claimant had raised a challenge to the ALJ’s evaluation

of the claimant’s subjective symptom severity, the court still

would have affirmed in light of the medical opinion evidence. Id.

at 400.

     Luukkonen has little relevance to this case. The claimant in

Luukkonen did not raise any specific argument about how the ALJ

misapplied    SSR     12-2p   after    Step   Two;   Taylor   has.     The    Sixth

Circuit’s ruling cannot be fairly read to speak to issues that

were not before the court. See United States v. Lucido, 612 F.3d



                                       -15-
Case 1:19-cv-01289-tmp Document 14 Filed 07/10/20 Page 16 of 17            PageID 685



871, 876 (6th Cir. 2010) (courts do not rule on matters sub

silentio). Courts that have been squarely presented with SSR 12-

2p’s scope in later stages of the disability evaluation process

have    held    that        the   ruling   “requires      the   ALJ    give   special

consideration to unique features of fibromyalgia[.]” Riddle, 2018

WL 822428, at *3. Luukkonen does not hold otherwise.

       The ALJ’s failure to take into account the unique features of

fibromyalgia in accordance with SSR 12-2p was not harmless. An

error by an ALJ is not harmless if “the court is in substantial

doubt whether the administrative agency would have made the same

ultimate finding            with the erroneous finding removed from the

picture[.]” Keeton v. Comm'r of Soc. Sec., 583 F. App'x 515, 524

(6th Cir. 2014) (internal citations and quotations omitted); see

also Rabbers v. Comm'r Soc. Sec. Admin., 582 F.3d 647, 654 (6th

Cir. 2009) (remand for a legal error is appropriate “if the

claimant     has      been    prejudiced     on   the    merits   or     deprived   of

substantial rights because of the agency's procedural lapses.”).

It is hard to say whether the ALJ’s ultimate conclusion would have

been   the     same    in    this   case   without      the   mistaken   conclusions

described above. The court reverses and remands for failure to

apply SSR 12-2p.




                                           -16-
Case 1:19-cv-01289-tmp Document 14 Filed 07/10/20 Page 17 of 17     PageID 686



     Because the court reverses and remands based on Taylor’s SSR

12-2p argument, it does not reach her argument that the ALJ’s

evaluation of her subjective symptom severity was erroneous. The

court nonetheless notes that the government has conceded that the

ALJ erred in that analysis by overlooking Taylor’s complaints of

medication    side   effects    and    past   efforts   to   seek   specialist

treatment. On remand, the ALJ should take into account those facts

in the subjective symptom analysis.

                               III.    CONCLUSION

     For     the   reasons   above,     the   Commissioner’s    decision    is

reversed and remanded.

     IT IS SO ORDERED.

                                      s/ Tu M. Pham
                                      TU M. PHAM
                                      Chief United States Magistrate Judge

                                      July 10, 2020
                                      Date




                                       -17-
